Andrews, C. J.
The demurrer was correctly overruled. Ordinarily assessors must assess real estate to that person in whose name the title stands on the land records of the town. Heilman v. Burritt, 62 Conn., 438; Myer v. Trubee, 59 id., 422. It is certain they may do so when there has been no transfer in the ownership in the land, and only the name of *481the owner has been changed. The Manresa Institute v. Norwalk, 61 Conn., 228; Jones v. Bridgeport, 36 id., 283.
The defendant claims that the land here taxed is exempt from taxation, by reason of the sixth section of its charter which provides as follows: “ All personal estate, real estate not exceeding one hundred acres in land belonging to the corporation, shall be exempt from taxation, so long as the same shall be used and the avails thereof expended solely for the purposes of education and instruction.”
The defendant was created a corporation by Special Act of the legislature in 1834, by the name of the Theological Institute of Connecticut. The purposes for which the corporation was chartered appear in the preamble to the Special Act. It is there stated that certain persons, clergymen and others, had associated themselves together by the name of the Pastoral Union of Connecticut, and did thereupon resolve that it was expedient to establish a manual labor theological institute in this State. They also resolved that the seminary so to be established, be called the Theological Institute of Connecticut, and that “ its primary object shall be the education of pious young men for the ministry of the gospel, in connection with which there may be a department for teaching the sciences preparatory to, or connected with, a collegiate course of study.” They appointed certain trustees and directed them to apply to the legislature for corporate powers; and the preamble says the said trustees did so apply, and the charter was granted. The first section created the corporation and by the name requested. The second provided that the general management be in a board of trustees; and the third, among other things, that said board of trustees “ have power to regulate the studies and manual labor of the pupils; to constitute a faculty; to provide for the erection of mechanic’s shops, and furnish them for the use of the pupils; also to provide suitable facilities for agricultural and horticultural labor.” Then follow other sections, and the sixth one above recited.
It is a well known fact that at or about the time this charter was enacted there were, established in this State and in the *482other New England States, a considerable number of manual labor schools or seminaries, mostly for males but some for females, where young persons could obtain an education, and meet the expense, wholly or in part, by the labor of their own hands on a farm or in some mechanical art. Under the provisions of the charter the trustees located the institute at East Windsor, on a tract of land purchased by them of about acres, where the seminary was successfully carried on according to the plan of the charter. In 1865 the trustees removed the location to Hartford and purchased land there, in 1883 the premises named in the complaint, and at other times other pieces of land; but at no time has it owned one hundred acres of land. Since it was established in Hartford the manual labor feature of the charter has not been observed.
It is claimed by counsel for the plaintiff, that the land of the defendant on which the tax was laid is not exempt from taxation by reason of anything contained in the sixth section of the defendant’s charter, because it is not used and the avails thereof expended solely for the purposes of education and instruction, within the meaning of that section.
If the word “ used,” in the sixth section of the defendant’s charter, when applied to the “ real estate not exceeding one hundred acres in land belonging to the corporation,” means that the corpus of the real estate must be used, as well as the avails expended, solely for the purpose of education, in order that it may be exempt from taxation, then the claim of the plaintiff is correct and should be sustained. The legislature has in various cases applied the words “use,” “used,” and words of similar meaning, to the corpus of real estate. Section 3820 of the General Statutes is an instance of this kind-Various other instances might be mentioned. In other cases these words clearly mean the income of the estate; as in §§ 3822 and 3823. New Haven v. Sheffield Scientific School, 59 Conn., 163, 166.
Taxation is an act of sovereignty to be enforced, so far as it conveniently can be, with justice and equality to all. Exemptions, no matter how meritorious, are of grace, and must be strictly construed. They embrace only what is strictly *483within their terms. Seymour v. Hartford, 21 Conn., 481; Bridgeport v. N. Y. & N. H. R. R., 36 id., 255; Crawford v. Burrell, 53 Pa. St., 219; Cooley on Taxation, 146.
The language of the exemption under which the defendant claims, is expressed in the number of acres of land, not in any fixed value of the land. The specific purpose of the corporation in whose favor the exemption was made, as set forth in the preamble of its charter, was “to establish a manual labor theological institute in this State; ” and to that end the board of trustees was empowered “ to regulate the studies and the manual labor of the pupils,” and it was made the duty of the trustees “to provide mechanics’ shops, and furnish them for the use of the pupils; ” and also “ to provide suitable facilities for agricultural and horticultural labors.”
Reading the sixth section of the charter in connection with these other provisions in it, and construing them in the light of the rules which should be applied to all exemptions from taxation, we are constrained to believe that the legislature intended to have the word “ used ” in that section, apply to the land itself; and that the land belonging to the corporation was intended to be exempt from taxation, only so long as it was used for “ a manual labor theological institute in this State,” and the avails thereof expended solely for the purposes of education and instruction.
. In 1879 a public Act (Public Acts of 1879, Chap. 24, p. 374) was passed as follows:—
“ Section 1. The real estate of every educational, benevolent and ecclesiastical corporation and association, whether held in the name of such corporation or association, or by any person or persons in trust for such corporation or association, and which is leased or used for other purposes than the specific purposes of such corporation, shall be set in the assessment list for taxation, in the same manner as if the same was held by an individual tax payer, and shall be liable to taxation to the same extent and in the same manner as the real estate of individual tax payers.
“ Sect. 2. All acts and parts of acts inconsistent herewith are hereby repealed.”
*484This Act is now in force, and is a part of § 3820 of the General Statutes.
We think the Act of 1879 governs this case, and that the land of the defendant is taxable. It is land not used by the defendant for the specific purposes of its incorporation, but is leased to tenants. The terms of the Act make the land so held taxable, and the language of the Act must control, unless it is made to appear that the legislature did not intend, by the words it had used, to affect the exemption from taxation which had once been given to the defendant. It is sometimes true, perhaps generally true, that a general act, the terms of which are inconsistent with the terms of a prior special act, is held not to repeal the special act, unless the special act is mentioned. The rule is generalia speoialibus non derogant. It is, however, always a question of intention. When in a general act, a prior special act inconsistent with-it is not mentioned, it is thought that the attention of the legislature was not called to the special act, and therefore that the general act was not intended to repeal the special one. Thorpe v. Adams, L. R. 6 C. P., 125, 135. But whenever it is made to appear that the legislature intended to-repeal a special act by any general legislation, then the special act falls, although not named. And such intention may be made to appear by the words of the general act, by the subject-matter with which the general act is concerned, by other legislation on the same matter, by the surrounding circumstances, by the purpose to be accomplished, or by anything else to which reference may properly be had for the purpose of discovering the legislative intent. Griswold v. Sawyer, 125 N. Y., 411. In ordinary cases the intention of the law-maker is best obtained by reading the words of the statute in their general and popular sense. Hallenbeck v. Getz, 63 Conn., 385.
It is a familiar rule that when a later statute is exclusive, that is, when it covers the whole subject to which it relates, it will be held to repeal by implication all prior statutes on that matter, whether they are general or special. The United States v. Claflin, 97 U. S., 546; Red Rock v. Henry, 106 id., *485596; Lyddy v. Long Island City, 104 N. Y., 218; Sutherland on Statutes, 140. So too, if the language of the later statute is so repugnant to that of the earlier one that the two cannot possibly stand together, then the earlier one is repealed by the later; and it makes no difference that one is a general act and the other a special one. Gage v. Currier, 4 Pick., 399; Covington v. City of East St. Louis, 78 Ill., 548; Chesapeake & Ohio Ry. Co. v. Hoard, 16 W. Va., 270.
The Special Laws of this State show that there are various educational corporations, chartered from time to time, other than the defendant, to which exemption from taxation had been granted by special act. If it was not the intention of the legislature by the general Act of 1879 to repeal the exemption granted to the defendant, then it was not the intention to repeal the exemption granted to any one of the other like corporations, and the Act would have nothing on which it could operate. Where an earlier statute is special, only in the sense that it applies to a single case of which there may be many in the State, and the later one is general in its operation and applies to all such cases, then the earlier one is repealed by the later, because the whole includes the several parts. Nusser v. Commonwealth, 25 Pa. St., 126; Coe v. Meriden, 45 Conn., 155; Southport v. Ogden, 23 id., 128. Even if exemption had been granted to some educational corporations by general statutes, it would be unreasonable to impute to the legislature the intent to repeal these, and not to repeal those which had been granted by special acts, unless such intention was very cleaily expressed. Curtis v. Gill, 34 Conn., 49; Parrott v. Stevens, 37 id., 93; Werner v. Phelps, 36 id., 357. Each of these rules is applicable to the Act of 1879. Taken together they are conclusive that the legislature, by that Act, intended to repeal the sixth section •of the defendant’s charter so far as it applies to the land on which his tax was laid.
The Superior Court is advised to render judgment for the plaintiff.
In this opinion the other judges concurred.